Citation Nr: 1433380	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  05-29 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to February 1980. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine that determined that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for prostatitis had not been submitted.  

A September 2007 decision by the Board denied the Veteran's claim.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2007 Memorandum Decision, the Court explained that, prior to filing the record on appeal, the Secretary of Veterans Affairs had filed a motion to stay the case, which was granted by the Clerk of the Court, and a motion to remand the case.  The Court then granted the Secretary's motion for remand, set aside the Board's September 2007 decision, and remanded the case to the Board for readjudication. 

In May 2008, the Board remanded the Veteran's case for further notice and evidentiary development. 

In September 2009, the Board referred the Veteran's case to obtain a medical expert opinion from a urologist.  The requested opinion was received in July 2010.  In August 2010, the Veteran was provided with a copy of the opinion and allowed additional time for response. 

In October 2010, the Board again determined that new and material evidence sufficient to reopen the Veteran's claim had not been received.  The appeal was returned to the Court.  In January 2011, the Secretary again filed a motion to remand the Veteran's appeal to the Board.  The Court granted the motion in February 2011. 

In May 2011 the Board reopened the Veteran's claim and remanded the reopened claim to the Appeals Management Center (AMC) for further development.

In June 2007 the Veteran presented testimony at a hearing before a Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  The Veteran was informed by letter dated in June 2012 that the individual who presided at the travel Board hearing was no longer an employee of the Board.  The Veteran was also informed of his options for another Board hearing and that the Board would assume that he did not want another Board hearing if he did not respond to the letter within 30 days.  The Veteran responded in June 2012 that he did not wish to appear at a hearing. 

In July 2012, the Board denied the Veteran's claim of entitlement to service connection for prostatitis.  He appealed to the Court, and in August 2013, the Court issued a memorandum decision which set aside the Board's July 2012 decision and remanded the matter for further proceedings consistent with its decision.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are duplicative of the evidence in the paper claims file.

The issues of entitlement to service connection for arthritis of the right knee, asthma, emphysema, right torn rotator cuff, diabetes, and prostate cancer have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

There is clear and unmistakable evidence the Veteran had pre-existing prostatitis prior to entrance into his period of service and that such prostatitis was not permanently aggravated during service beyond its natural progression.


CONCLUSION OF LAW

Prostatitis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that the Veteran was mailed letters in April 2001, July 2004, March 2006, and September 2011 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claims.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims file.  Pertinent post-service treatment records have been associated with the claims file.  He has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  

Further pertinent evidence (private treatment records from Dr. C) appears to be outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation.  The RO attempted to secure such from the Veteran in April 2001, July 2004 and June 2008 letters.  He did not respond, and further development with respect to the private records could not proceed without his response.  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).) 

The Board previously reviewed the record, determined that the VA's duty to assist required further efforts to obtain Social Security Administration (SSA) records.  SSA has indicated that all records were destroyed.  VA notified the Veteran that efforts to obtain such records were unsuccessful as the records were destroyed.  The Veteran submitted copies of records he had in his possession that had been associated with his SSA disability claim, which have been associated with the claims file.  The Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran was provided the appropriate VA examination in June 2009 and VA obtained a VHA expert medical opinion in 2010.  The Board finds that in the aggregate, the examination report and opinion by the VA physician are adequate as they reflect consideration of the record, provide the opinions sought, and fully explain the basis for the conclusions reached.

The Board acknowledges the Court's concern, as expressed in the August 2013 memorandum decision, that the Board's statement of reasons and bases did not address why the evidence was "sufficient to decide the claim, or explain why it did not send the examination back for clarification" (specifically, as to answer the question of whether the Veteran's recurrent prostatitis increased in severity during service).  The memorandum decision did not specifically denounce the adequacy of the medical examiner's opinion; rather the Court was expressly concerned with the Board's statement of reasons and bases in addressing why the evidence was sufficient.  The Board fully understands the concern of the Court and will, of course, proceed accordingly.  In this regard, the Board observes that the VA physician who reviewed the record in July 2010 did address the critical question of whether the Veteran's recurrent prostatitis increased in severity during service.  Specifically, (as will be discussed in greater detail below) following review of the record and the clinical material therein, the VA physician indicated the type of prostatitis experienced by the Veteran both prior to and during service, and stated his belief that the Veteran's prostatitis had not worsened during service.  He supported his conclusion by reasoning that the recurrence on active duty was a representation of the recurrent nature of prostatitis and not reflective of worsening.   This physician responded to the questions posed by the Board and supported his conclusions with adequate rationale.  Moreover, the June 2009 VA examiner also opined that the Veteran's prostatitis was not aggravated by military service.  That clinician, like the VA physician who supplied the 2010 opinion, pointed out the chronic nature of prostatitis, noting that symptoms could wax and wane.  The Board concludes that the VA physician's 2010 opinion clearly set forth an adequate opinion regarding the question of whether the Veteran's pre-existing prostatitis was aggravated during service, and that clarification of this opinion is not necessary.

The Veteran also provided testimony at a 2007 hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing and the submission of additional evidence was suggested.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.

Accordingly, the Board is satisfied that VA has complied with its duties to notify and assist the Veteran.

Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment (the disease or injury need not be symptomatic, but only noted on entrance, Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  See 38 C.F.R. § 3.306(b)(1). 

Intermittent or temporary flare-ups during service of a pre- existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon, supra. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran served on active duty from January 1979 to February 1980.  A Report of Medical History and Report of Medical Examination dated in January 1979 are negative for any complaints or findings referable to prostate problems.  Service Treatment Records (STRs) note that the Veteran was seen on two occasions, in May and June 1979, for a history of, complaints of, and treatment for prostatitis.  His prostate was boggy and tender, and it was noted that he had not taken his medication as prescribed.  He was not seen again in service for prostatitis, and a January 1980 Separation Report of Medical Examination was negative for any complaints or findings referable to prostate problems. 

On his initial claim for compensation, VA Form 21-526, filed in 1980 the Veteran clarified and specifically reported that he had been seen prior to service for "inflammation of the prostate gland, prostatitis Dec. 15, 1977"; that he had been treated by a Dr. C. for prostatitis in October 1978; and that he had been seen in 1979 in service for the same symptoms and complaints. 

On VA examination in June 1982, the Veteran reported a history of prostate inflammation since 1979.  Examination revealed no genitourinary disease or abnormality. 

A February 2000 VA outpatient treatment record notes that the Veteran was seen with complaints of intermittent low back pain.  He denied dysuria, discharge, hesitancy, or reduction in urinary stream.  He reported occasional frequency and nocturia.  Examination revealed a normal, non-tender prostate. 

The Veteran testified during a June 2007 travel Board hearing that he had prostatitis before service, which was treated by a private physician (Dr. C.) with antibiotics; that he had been given a sufficient quantity of the medication (Tetracycline) by his private physician before service that he was able to continue taking it while in service; and that he believed that the prostatitis manifested in service was an in-service aggravation of the pre-existing problem.  The Veteran also indicated that he had last spoken with Dr. C. in 2003, but it was regarding his mother's illness and not his prostatitis.  With regard to benefits from the Social Security Administration  (SSA), the Veteran stated that he had been examined in 1984 and complained of back pain, but that there was no examination or finding of prostate problems.  He further stated that he was not currently seeing any physician for prostatitis.  His representative indicated that there had been discussion with the Veteran as to private treatment, but no further records were available. 

A June 2009 VA genitourinary examination report notes the Veteran's history of prostate problems (pain and inflammation) prior to service, two flare-ups in service, and problems urinating currently.  Specifically, the Veteran complained of frequency and urgency.  Examination revealed a soft, boggy prostate with no masses and no tenderness.  Diagnosis was chronic prostatitis.  After reviewing the claims file, the examiner opined that the Veteran's prostatitis was not aggravated by military service.  The examiner noted that the exact cause of prostatitis was not fully known, and that it could be chronic, abacterial, with waxing and waning symptoms, and was treated symptomatically.  The examination was signed by an attending urologist.

In a July 2009 Informal Hearing Presentation, the Veteran's representative related the Veteran's assertion that he experienced prostate symptoms that were more severe and more frequent during his period of active service, than before his period of service.  In an August 2010 letter the Veteran stated that his prostate disorder had been on-going since discharge.

Pursuant to the Board's referral of this case for a VHA medical opinion, a VA physician reviewed the Veteran's claims folder and also responded (in pertinent part) to the question of whether the Veteran's pre-existing prostatitis was permanently aggravated during service beyond its natural progression.

Based on a review of the evidence of record, including the Veteran's statements, the VHA physician offered an opinion in July 2010.  He detailed the nature of prostatitis, the types and symptoms, and other pertinent factors in assessing the Veteran's case, as well as the aggregate evidence of record.  He noted that in the previous 15 years, much more research had been done in effort to explain and categorize the diagnosis of prostatitis.  He indicated that four major categories of prostatitis were elucidated, from Type I to Type IV, with Type I being the most serious.  He opined that the Veteran's prostate problems before service were likely Type II or III prostatitis.  He further stated that the Veteran's in-service symptoms were consistent with Type II or III prostatitis.  He noted that since service, the Veteran had reported prostatitis that had responded to Motrin, and that improvement in symptoms with Motrin alone would be quite unlikely with any evidence of infection in the urine or prostate.  The VHA expert concluded that the nature of Type II and Type III prostatitis tended to be recurrent.  He stated his belief that the Veteran's prostatitis not worsened during service, noting that prostatitis tended to be recurrent.  He pointed out that there was nothing to suggest that the diagnosis was worse in the service based on the clinical material provided.  He opined that it was likely that the Veteran's recurrence on active duty was a representation of the recurrent nature of the ailment and not reflective of worsening by time in the service.  He further pointed out that the fact that the Veteran's prostatitis improved with Motrin suggested Type III prostatitis as described above.

Other evidence of record includes an October 1984 award letter from SSA which shows the Veteran's receipt of SSI benefits.  In October 2011 VA made a formal findings as to the unavailability of the Veteran's SSA records, noting that SSA had reported that they had been destroyed. 

The Veteran has stated and the medical evidence of record shows that the Veteran had pre-existing prostatitis at the time of his entry into service in 1979; however, the preponderance of the evidence demonstrates that this disability was not aggravated beyond normal progression by service.  Specifically, various statements made by the Veteran, including those made on his initial claim of service connection in 1980 and during the June 2007 Board hearing, clearly indicate that he experienced symptoms prior to service and was treated and prescribed medication for those symptoms.  The VA examiner in 2009 and the VHA expert in 2010 likewise found that the Veteran's prostatitis pre-existed service.  Therefore, the Board does not find that the onset of prostatitis was during the Veteran's period of active duty. 

During his approximately 13 months of service, the Veteran was seen for prostate complaints on two occasions.  While he has asserted that his symptoms were more severe and frequent during service, he has also stated that he experienced similar symptoms during service as he did prior to service.  In any event, at discharge, there was no indication of complaints or abnormal findings suggestive of prostatitis or any other prostate problem.  Moreover, the VA examiner and VHA expert essentially opined that the Veteran's prostatitis pre-existed service and was not permanently aggravated beyond the natural progression of the disease during service.  Reasons and bases for these opinions were provided (as noted above) and these opinions are not refuted by any other medical evidence of record. 

The Veteran himself believes that his current prostatitis was aggravated during his active service.  Among the Veteran's specific contentions are that his symptoms were worse during and after service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the critical question of whether the Veteran's current prostatitis was incurred during or aggravated by his active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is outweighed by the conclusions of two VA medical providers.  Here, the most probative evidence demonstrates that there was no lasting worsening of the preexisting prostate condition during service.  

In sum, the record demonstrates that prostatitis clearly and unmistakably pre-existed service, and establishes by clear and unmistakable evidence that it was not permanently aggravated beyond its natural progression during service.  Accordingly, the appeal must be denied.  


ORDER

Entitlement to service connection for prostatitis is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


